           Case 3:20-cr-00436-IM       Document 22       Filed 02/02/21   Page 1 of 2




Robert Hamilton
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
robert_hamilton@fd.org

Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                                       Case No. 3:20-cr-00436-IM-1

                                      Plaintiff,
                                                                 UNOPPOSED MOTION TO
          v.                                                      CONTINUE TRIAL DATE

 KRISTOPHER MICHAEL DONNELLY,

                                   Defendant.

         Defendant, Kristopher Michael Donnelly, through his attorney, Robert Hamilton, hereby

moves the Court, pursuant to Fed. R. Crim. P. 12 and 18 U.S.C. § 3161(h), for an order

rescheduling the trial date from February 16, 2021, to May 17, 2021, or such date thereafter

convenient to the Court. This motion is based on the reasons set forth in the accompanying

declaration of counsel and is unopposed by Assistant United States Attorney Thomas Ratcliffe.

         Mr. Donnelly was arraigned on September 25, 2020, on one count of Civil Disorder. One

prior continuance of the trial date has been sought by the defense.




Page 1    UNOPPOSED MOTION TO CONTINUE TRIAL DATE
           Case 3:20-cr-00436-IM      Document 22      Filed 02/02/21    Page 2 of 2




         Mr. Donnelly understands that this motion will result in excludable delay under the

provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

         Respectfully submitted on February 2, 2021.


                                             /s/ Robert Hamilton
                                             Robert Hamilton
                                             Assistant Federal Public Defender




Page 2    UNOPPOSED MOTION TO CONTINUE TRIAL DATE
